Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
Regarding Claim 1: A lighting apparatus, comprising: a first light source of a light source set; a second light source of the light source set; a current controller; a current source controlled by the current controller for generating a first driving current to the first light source and for generating a second driving current to the second light source; and a signal converter for converting a first type control signal to a second type control signal, wherein the first type control signal indicates a light parameter to be produced by the first light source 
Regarding Claim 3: The lighting apparatus of claim 2, wherein the first digital value is stored in a first register, and the second digital value is stored in a second register, wherein the current controller updates the first digital value and the second digital value stored in the first register and the second register, respectively by reference to the clock signal and a device identifier of the data signal to associate to the first driving current or the second driving current.
Regarding Claim 7,  on line 2, change “compars” to --compares--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (claims 2-20 as being dependent from claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/468430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding Claim 1, Ye (17/468430) discloses a lighting apparatus, comprising: a first light source of a light source set; a second light source of the light source set; a current controller; a current source controlled by the current controller for generating a first driving current to the first light source and for generating a second driving current to the second light source; and a signal converter for converting a first type control signal to a second type control signal, wherein the first type control signal indicates a light parameter to be produced by the light source set and the second light source (clam 1). 
Ye (17/468430) does not teach wherein the second type control signal comprises a clock signal and a data signal supplied to the current controller to determine the first driving current and the second driving current. Tsai et al. (Pub. No.: US 2008/0007419) discloses the second type control signal comprises a clock signal and a data signal supplied to the current controller to determine the first driving current and the second driving current (see Figures 3-4, [0020]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Ye (17/468430) by using a clock signal and data signal to control the driving current to the light source as taught by Tsai, since it is known in the art to use a clock and data signal to control the driving current to the light source and to efficiently control the driving current. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 17/482203
Co-Pending Application: 17/468203
Claim 1: A lighting apparatus, comprising: a first light source of a light source set; a second light source of the light source set; a current controller; a current source controlled by the current controller for generating a first driving current to the first light source and for generating a second driving current to the second light source; and a signal converter for converting a first type control signal to a second type control signal, wherein the first type control signal indicates a light parameter to be produced by the light source set and the second light source, wherein the second type control signal comprises a clock signal and a data signal supplied to the current controller to determine the first driving current and the second driving current.
Claim 1: A lighting apparatus, comprising: a first light source of a light source set; a second light source of the light source set; a current controller; a current source controlled by the current controller for generating a first driving current to the first light source and for generating a second driving current to the second light source; and a signal converter for converting a first type control signal to a second type control signal, wherein the first type control signal indicates a light parameter to be produced by the light source set and the second light source, wherein the second type control signal is supplied to the current controller to determine the first driving current and the second driving current.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tsai et al. (Pub. No.: US 2008/0007419); hereinafter referred to as “Tsai”.
Regarding Claim 1, Tsai teaches, in Figures 3-4, a lighting apparatus, comprising: a first light source (331) of a light source set; a second light source (331) of the light source set; a current controller (320); a current source (320) controlled by the current controller for generating a first driving current to the first light source and for generating a second driving current to the second light source; and a signal converter (320) for converting a first type control signal to a second type control signal ([0019], “The signal generator 310 generates a signal. The demultiplexer 320 converts the signal to at least one control signal.”), wherein the first type control signal indicates a light parameter to be produced by the first light source and the second light source ([0019], “Preferably, the signal generator 310 is an LED pulse generator (LPG) which generates an LPG signal.”), wherein the second type control signal comprises a clock signal and a data signal supplied to the current controller to determine the first driving current and the second driving current ([0020]; via the flip flop (322)).
Regarding Claim 4, Tsai teaches, in Figure 3, the lighting apparatus of claim 1, wherein the signal converter is capable of receiving multiple formats of first type signal, wherein one of the multiple formats is a first Pulse Width (PWM) Modulation signal ([0019]).
Regarding Claim 5, Tsai teaches, in Figure 3, the lighting apparatus of claim 4, wherein the first type signal further comprises a second PWM signal, wherein the first PWM signal corresponds to the first driving current (signal to first (330)) and the second PWM signal corresponds to the second driving current (signal to second (330)).
Regarding Claim 19, Tsai teaches, in Figure 3, the lighting apparatus of claim 1, wherein the current source dispatches a first part of a total current to be the first driving current (signal to first (333)) and dispatches a second part of the total current to be the second driving current (signal to second (333)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No.: US 2008/0007419); hereinafter referred to as “Tsai”, in view of Chen (Pub. No.: US 2017/0034893).
Regarding Claim 6, Tsai teaches the signal converter receiving PWM formatted signals ([0019]). Tsai does not teach the format is a wireless signal from an external device. Chen, in the same field of endeavor, teaches a lighting apparatus comprising wireless communication ([0072]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai by adding wireless communication capabilities as taught by Chen, to allow the user to easily select color temperature and/or intensity (Chen [0072]).
Regarding Claim 13, Tsai teaches controlling current to the LED channels based on the light parameters ([0022]). Tsai does not teach the first type signal is corresponding to a wall switch for indicating the first parameter. Chen, in the same field of endeavor, teaches a lighting apparatus comprising the first type signal is corresponding to a wall switch ([0072, 0092]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai by controlling the LED channels with a wall switch as taught by Chen, to allow for ease of control by the user (Chen [0092]).
Regarding Claim 14, Tsai teaches controlling current to the LED channels  ([0022]). Tsai does not teach the light parameters comprises a mixed color temperature. Chen, in the same field of endeavor, teaches a lighting apparatus comprising light parameters comprising color temperature ([0072]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai by controlling the color temperature as taught by Chen, to mimic daylight and create illumination pleasing to a user.

Claim(s) 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No.: US 2008/0007419); hereinafter referred to as “Tsai”, in view of Raj et al. (Pub. No.: US 2014/003); hereinafter referred to as “Raj”.
Regarding Claim 11, Tsai does not teach a digital or analog signal corresponding to the first type signal. Raj, in the same field of endeavor, teaches (see Figure 7) a lighting apparatus comprising a digital-to-analog converter (DAC) for producing the signals ([0038]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai by using a DAC for converting a digital signal into an analog signal, for applications with analog signals fed into the LED controller. 
Regarding Claims 15-17, Tsai teaches, in Figure 3, two light sources. Tsai does not teach a third or fourth light source. Raj, in the same field of endeavor, teaches (see Figure 7) a lighting apparatus comprising four light sources (21a-21d) with green, blue, red and white LEDs, respectively.  Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai by adding a third and fourth light sources and using green, blue, red and white LEDs as taught by Raj, to increase the overall light input and adjust the color temperature of the light output.
Regarding Claim 18, Tsai, in view of Raj, teaches four light sources. Tsai, in view of Raj, does not explicitly teach the light sources mounted on a single plate. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the lighting apparatus taught by Tsai (as modified by Raj) by mounting the light sources on a single plate, to reduce the number of components and reduce costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571) 270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844